                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

PETER B. DAVIDSON,

        Plaintiff,

v.                                                               No. 18-cv-0154 SMV

NANCY A. BERRYHILL,
Acting Commissioner of Social Security Administration,

        Defendant.

                                        JUDGMENT

        Having granted Defendant’s Unopposed Motion to Reverse and Remand for Further

Administrative Proceedings [Doc. 21],

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that judgment is entered

in favor of Plaintiff.

        IT IS SO ORDERED.



                                               ______________________________
                                               STEPHAN M. VIDMAR
                                               United States Magistrate Judge
                                               Presiding by Consent
